EXECUTION COPY

AMENDMENT NO. 2

     AMENDMENT NO. 2 dated as of April 29, 2008 to the Credit Agreement referred
to below, between JOURNAL REGISTER COMPANY (the “Borrower”) and the Lenders
party to such Credit Agreement executing this Amendment No. 2 on the signature
pages hereto.

     The Borrower, the Lenders party thereto and the Administrative Agent are
parties to an Amended and Restated Credit Agreement dated as of January 25, 2006
(as heretofore amended, modified and supplemented and in effect immediately
prior to the Amendment No. 2 Effective Date (as defined below), the “Credit
Agreement”). The Borrower, the Lenders and the Administrative Agent wish to
amend the Credit Agreement in certain respects, and accordingly, the parties
hereto hereby agree as follows:

     Section 1. Definitions. Except as otherwise defined in this Amendment No.
2, terms defined in the Credit Agreement are used herein as defined therein.

     Section 2. Amendments. Subject to the satisfaction of the conditions
precedent specified in Section 5 hereof, but effective as of the Amendment No. 2
Effective Date, the Credit Agreement shall be amended as follows:

     2.1. General References. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.

     2.2. Definitions.

     A. Section 1.01 of the Credit Agreement shall be amended by amending the
following definitions (to the extent already included in said Section 1.01) and
adding the following definitions in the appropriate alphabetical location (to
the extent not already included in said Section 1.01):

     “Amendment No. 2” shall mean Amendment No. 2 dated as of April 29, 2008 to
this Agreement.

     “Amendment No. 2 Effective Date” shall have the meaning assigned to such
term in Section 5 of Amendment No. 2.

     “Amendment No. 2 Period” shall mean the period commencing on the Amendment
No. 2 Effective Date and ending on the date on which the Borrower has delivered
to the Administrative Agent its consolidated financial statements for the fiscal
quarter ending on or nearest to June 30, 2008 pursuant to Section 8.01(a)
hereof.

     “Cash Flow Forecast” shall mean a 13-week cash flow forecast prepared by
the Borrower every week during the Amendment No. 2 Period and delivered to the



Amendment No. 2



--------------------------------------------------------------------------------



- 2 -



Administrative Agent (for delivery to the Lenders), in form and with detail
substantially similar to the 13-week Cash Flow Forecast delivered pursuant to
Section 5.4 of Amendment No. 2 and reflecting the Borrower’s good faith
projections of all cash receipts and disbursements in connection with the
operation of its business beginning on the first day of the period covered by
such Cash Flow Forecast.

     “Revolving Credit Commitment” shall mean, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Credit Loans and to acquire
participations in Letters of Credit and Swingline Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Credit Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.03 hereof and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 11.06
hereof. The amount of each Lender’s Revolving Credit Commitment as of the
Amendment No. 2 Effective Date is set forth on Annex 1 to Amendment No. 2, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Revolving Credit Commitment after the Amendment No. 2 Effective Date, as
applicable. The aggregate amount of the Lenders’ Revolving Credit Commitments is
$150,000,000 as of the Amendment No. 2 Effective Date.

     “Revolving Credit Lenders” shall mean (a) on the Amendment No. 2 Effective
Date, the Lenders having Revolving Credit Commitments as set forth on Annex 1 to
Amendment No. 2 and (b) thereafter, the Lenders from time to time having
Revolving Credit Exposure and holding Revolving Credit Commitments after giving
effect to any assignments thereof permitted by Section 11.06 hereof.

     “Security Documents” shall mean, collectively, the Security Agreement, all
other security agreements, pledge agreement, mortgages, deeds of trust and other
similar agreements or instruments creating or perfecting a security interest in
or lien upon any Property and required to be entered into by any Obligor
pursuant to this Agreement (including any control agreements), and all Uniform
Commercial Code financing statements required thereby to be filed with respect
to the security interests created pursuant thereto.

     B. The definition of “Cash Flow” in Section 1.01 of the Credit Agreement
shall be amended to insert in the fourth line thereof immediately after the word
“losses” the following words: “and before any gains or losses from the sale of
assets”.

     C. The definition of “Interest Period” in Section 1.01 of the Credit
Agreement shall be amended by inserting a new sentence at the end thereof to
read as follows:

“Notwithstanding anything herein to the contrary, at any time during the
Amendment No. 2 Period, each Interest Period in respect of any new borrowing or
the Continuation or Conversion of any Loan existing as of the Amendment No. 2
Effective Date shall be of one-month duration (subject to the immediately
preceding sentence).”



Amendment No. 2



--------------------------------------------------------------------------------



- 3 -



     2.3. Incremental Facility. Section 2.01(c) of the Credit Agreement is
hereby amended by inserting a new paragraph at the end thereof to read as
follows:

     “Notwithstanding anything herein to the contrary, the provisions of this
Section 2.01(c) shall not be operative at any time during the Amendment No. 2
Period without the prior written consent of the Required Lenders.”

     2.4. Mandatory Prepayments. Section 2.09 of the Credit Agreement is hereby
amended as follows:

     A. Section 2.09(b) is hereby amended by inserting a new paragraph at the
end thereof to read as follows:

     “Notwithstanding anything herein to the contrary, if any time during the
Amendment No. 2 Period, the Borrower or any of its Subsidiaries shall receive
Net Proceeds in respect of any Dispositions and/or sale-leaseback transactions
covered under clause (i) of this Section 2.09(b) (excluding any such Disposition
or sale-leaseback transaction resulting in Net Cash Proceeds of $250,000 or
less, individually, but not exceeding $2,000,000 in the aggregate), the Borrower
shall be required to apply, or cause to be applied, such Net Proceeds within
three Business Days following such receipt to prepay the Tranche A Term Loans in
the manner and to the extent specified in paragraph (d) of this Section 2.09. ”

     B. A new Section 2.09(d) shall be inserted immediately following Section
2.09(c) to read as follows:

     “(d) Maximum Cash Balances. At any time during the Amendment No. 2 Period,
if the Borrower and its Subsidiaries shall maintain cash and Cash Equivalents in
excess of $10,000,000 in the aggregate as of the close of business (New York
time) on any Business Day, the Borrower shall, not later 12:00 noon (New York
time) on the next succeeding Business Day, prepay the outstanding Revolving
Loans in an aggregate amount not less than the amount of such excess (together
with interest thereon and any amounts payable under Section 5.05 hereof;
provided that such prepayment shall be applied first to Base Rate Loans and then
to Eurodollar Loans).”

     C. Paragraph “(d)” of Section 2.09 shall be re-lettered as paragraph “(e)”
(and any references in the Credit Agreement (prior to giving effect to this
Amendment No. 2) to Section 2.09(d) of the Credit Agreement shall be likewise
deemed to be amended).

     D. Paragraph “(e)” of Section 2.09 shall be re-lettered as paragraph “(f)”
(and any references in the Credit Agreement (prior to giving effect to this
Amendment No. 2) to Section 2.09(e) of the Credit Agreement shall be likewise
deemed to be amended).

     E. Section 2.09(e) is hereby amended and restated in its entirety to read
as follows:



Amendment No. 2



--------------------------------------------------------------------------------



- 4 -



     “(f) Notice; Delivery of Certificate. Except for prepayments made pursuant
to Section 2.09(d) hereof, the Borrower shall give notice to the Administrative
Agent of each prepayment pursuant to this Section 2.09 in the same manner and at
the same time as is required for any optional prepayment pursuant to Section
2.08 hereof. At the time it makes any prepayment of the Loans as required by
paragraph (b) above, the Borrower will deliver to the Administrative Agent a
certificate of a Senior Officer, in form and detail satisfactory to the
Administrative Agent, containing calculations of Net Proceeds or in respect of
the related Disposition or Casualty Event, as the case may be, and any
deductions therefrom in respect of amounts that are not required to be prepaid
pursuant to this Section 2.09, and specifying the amount of each such
prepayment.”

     2.5. Interest. Section 3.02 of the Credit Agreement is hereby amended by
inserting a new paragraph at the end thereof to read as follows:

     “Notwithstanding anything herein to the contrary, at any time during the
Amendment No. 2 Period, accrued interest payable on Base Rate Loans borrowed
after the Amendment No. 2 Effective Date shall be payable on the last Business
Day of each month and accrued interest payable on Eurodollar Loan borrowed after
the Amendment No. 2 Effective Date shall be payable on each one month interval
following the first day of the relevant Interest Period for such Eurodollar Loan
and on the last day of each Interest Period therefor.”

2.6. Initial and Subsequent Extensions of Credit.

     A. The first sentence of Section 6.02 of the Credit Agreement is hereby
amended by (a) deleting the word “and” at the end of clause (b) thereof, (b)
amending such clause (b) to insert at the end thereof, immediately prior to the
semi-colon, the following words: “(provided that, at any time during the
Amendment No. 2 Period, the representation and warranty under Section 7.17 of
the Credit Agreement shall be qualified by the assumption that the obligations
in respect of the Credit Documents shall mature at their respective scheduled
maturities)”, (c) replacing the period at the end of clause (c) with a
semi-colon and (d) inserting new clauses (d) and (e) at the end of such first
sentence to read as follows:

     “(d) at any time during the Amendment No. 2 Period, (i) after giving effect
to the making of such Loan (as applicable), the Total Leverage Ratio shall not
exceed the applicable ratio at such time under Section 8.11(a) hereof (which
ratio shall be determined on a pro forma basis, giving effect to such Loan;
provided that for purposes of this clause (d) and Section 8.11(a) hereof at any
time from and including the Amendment No. 2 Effective Date to and including July
23, 2008 (but not at any subsequent time), the calculation of Cash Flow shall be
based upon Cash Flow for the four quarter period ended March 30, 2008 and such
Cash Flow and the addbacks and other adjustments thereto shall not exceed the
respective amounts specified under item (2) in Schedule 1 to Amendment No. 2),
and (ii) after giving effect to the issuance, amendment, renewal or extension of
such Letter of Credit (as applicable), the Borrower shall be in compliance with
the limitation under clause (b) of the last paragraph of Section 8.07 hereof;
and



Amendment No. 2



--------------------------------------------------------------------------------



- 5 -



     (e) at any time during the Amendment No. 2 Period, after giving effect to
the making of such Loan or the issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, the Borrower in good faith believes that the
aggregate amount of cash and Cash Equivalents held by the Borrower and its
Subsidiaries as of the close of business (New York time) on the date of such
Loan or such issuance, amendment, renewal or extension, after giving effect to
disbursements anticipated to be made on such date, shall not exceed $10,000,000
(it being understood that any excess shall be repaid in accordance with Section
2.09(d) hereof).”

     B. The last sentence of Section 6.02 of the Credit Agreement is hereby
amended in its entirety to read as follows:

     “Each notice of borrowing or request for the issuance, extension, renewal
or amendment of a Letter of Credit by the Borrower hereunder shall be deemed to
constitute a certification to the effect set forth in the foregoing clauses (a),
(b), (c) (in the case of clause (c), only with respect to any borrowing in
respect of Incremental Loans), (d) and (e) (in case of clauses (d) and (e), only
with respect to any borrowing or issuance of any Letter of Credit at any time
during the Amendment No. 2 Period), both as of the date of such notice or
request and, unless the Borrower otherwise notifies the Administrative Agent
prior to the date of such borrowing, issuance, extension, renewal or amendment,
as of the date of such borrowing, issuance, extension, renewal or amendment.”

     2.7. Financial Statements, Etc. Section 8.01 of the Credit Agreement is
hereby amended as follows:

     A. Clause (h) thereof is amended by removing the word “and” at the end
thereof.

     B. New clauses (i) and (j) shall be inserted immediately following clause
(h) thereof to read as follows:

     “(i) (i) on a weekly basis during the Amendment No. 2 Period, (A) on the
fourth Business Day of each week, a Cash Flow Forecast and (B) not later than
the fourth Business Day of each week, a report in a form reasonably acceptable
to the Administrative Agent comparing the Borrower’s actual receipts and
disbursements for the immediately preceding week to the projected cash receipts
and disbursements for such week as set forth in the most recently delivered Cash
Flow Forecast, (ii) not later than the fourth Business Day of every other week,
the “flash” report prepared for the Borrower’s management for the most recently
completed bi-weekly period, in substantially the form of the flash report
provided to the Administrative Agent prior to the Amendment No. 2 Effective Date
and (iii) on a monthly basis during the Amendment No. 2 Period, not later than
fifteen Business Days following the end of each month, a summary in reasonable
detail describing the monthly operating trends and variances in the Borrower’s
business for such month (and, in each case, the Administrative Agent shall in
turn furnish such information to the Lenders);

     (j) promptly upon becoming available and in any event not later than May
30, 2008, (i) a financial forecast for the Borrower in form and in detail
reasonably acceptable



Amendment No. 2



--------------------------------------------------------------------------------



- 6 -



to the Administrative Agent for fiscal years 2008 through 2012 and (ii) a report
in reasonable detail prepared for the Borrower by its advisor Lazard Freres &
Co. LLC as to the Borrower’s current strategic alternatives (and, in each case,
the Administrative Agent shall in turn furnish such information to the Lenders
(and the Borrower agrees to make such advisor available to discuss such report
with the Administrative Agent, the Lenders and their respective representatives
as the Administrative Agent may reasonably request); and”

     C. Clause “(i)” thereof shall be re-lettered as clause “(k)” (and any
references in the Credit Agreement (prior to giving effect to this Amendment No.
2) to clause (i) of Section 8.01 of the Credit Agreement shall be likewise
deemed to be amended).

     2.8. Acquisitions. Section 8.05(b) of the Credit Agreement is hereby
amended by inserting a new paragraph at the end thereof to read as follows:

     “Notwithstanding anything herein to the contrary, no transaction may be
effected by the Borrower or any of its Subsidiaries at any time during the
Amendment No. 2 Period pursuant to Section 8.05(b)(iv) hereof without the prior
written consent of the Required Lenders.”

     2.9. Dispositions. Section 8.05(c) of the Credit Agreement is hereby
amended by inserting a new paragraph at the end thereof to read as follows:

     “Notwithstanding anything herein to the contrary, no Disposition may be
effected by the Borrower or any of its Subsidiaries at any time during the
Amendment No. 2 Period pursuant to Sections 8.05(c)(iii), (vii) and (viii)
hereof without the prior written consent of the Required Lenders, other than (i)
the Disposition of the Capital Stock, or all or substantially all of the assets
of, JIUS, Inc. pursuant to the requirements of Section 8.05(c)(iii) hereof and
(ii) any Disposition or Dispositions pursuant to the requirements of any of
Sections 8.05(c)(iii), (vii) and (viii) hereof with a fair market value, in the
aggregate, not exceeding $10,000,000.”

     2.10. Indebtedness. Section 8.07 of the Credit Agreement is hereby amended
by inserting a new paragraph at the end thereof to read as follows:

     “Notwithstanding anything herein to the contrary, at any time during the
Amendment No. 2 Period, (a) no additional Indebtedness may be incurred by the
Borrower or any of its Subsidiaries pursuant to Sections 8.07(c), (e), (f) and
(g) hereof without the prior written consent of the Required Lenders, other than
(i) additional unsecured Indebtedness not exceeding $10,000,000 in the
aggregate, (ii) additional secured Indebtedness not exceeding $1,000,000 in the
aggregate and (iii) additional Indebtedness with respect to Capital Lease
Obligations not exceeding $250,000 in the aggregate and (b) the sum of the
aggregate face or principal amount of all obligations in respect of (i) letters
of credit or similar instruments outstanding under Section 8.07(e) hereof and
(ii) Letters of Credit issued, amended, renewed or extended hereunder during the
Amendment No. 2 Period shall not exceed $15,000,000 at any one time
outstanding.”



Amendment No. 2



--------------------------------------------------------------------------------



- 7 -



     2.11. Investments. Section 8.08 of the Credit Agreement is hereby amended
by inserting a new paragraph at the end thereof to read as follows:

     “Notwithstanding anything herein to the contrary, no transaction may be
effected by the Borrower or any of its Subsidiaries at any time during the
Amendment No. 2 Period pursuant to Section 8.08(g) hereof without the prior
written consent of the Required Lenders.”

     2.12. Financial Ratios. Section 8.11(a) of the Credit Agreement is hereby
amended in its entirety to read as follows:

     “(a) Total Leverage Ratio. The Borrower will not, at any time during any
period set forth below, permit the Total Leverage Ratio to exceed the ratio set
forth below under the caption “Total Leverage Ratio” opposite such period:

Period    Total Leverage Ratio    From and including September 30, 2007 through 
    and including December 31, 2007    6.75 to 1    From and including January
1, 2008      through and including the last day of the fiscal      quarter
ending on or nearest to March 31, 2008    7.00 to 1    From and including the
first day of the next      succeeding fiscal quarter through and including     
July 23, 2008    7.00 to 1    From and including the next succeeding day     
through and including the last day of the fiscal      quarter ending on or
nearest to September 30, 2008    6.65 to 1    From and including the first day
of the next      succeeding fiscal quarter through and including      December
31, 2008    6.50 to 1    From and including January 1, 2009      through and
including the last day of the fiscal      quarter ending on or nearest to March
31, 2009    6.30 to 1    From and including the first day of the next     
succeeding fiscal quarter through and including the      last day of the fiscal
quarter ending on or nearest to      June 30, 2009    6.15 to 1    From and
including the first day of the next    6.00 to 1                               
                                       Amendment No. 2     


--------------------------------------------------------------------------------

                                                                               
     - 8 -        succeeding fiscal quarter through and including the      last
day of the fiscal quarter ending on or nearest to      September 30, 2009       
From and including the first day of the next      succeeding fiscal quarter
through and including      December 31, 2009    5.75 to 1    From and including
January 1, 2010      through and including December 31, 2010    5.25 to 1   
From and including January 1, 2011      and at all times thereafter    5.00 to
1” 


     2.13. Section 8.18 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

“[Intentionally Deleted]”.

     2.14. Certain Obligations respecting Subsidiaries. Section 8.20 of the
Credit Agreement is hereby amended by inserting a new clause (e) at the end
thereof to read as follows:

     “(e) Notwithstanding anything herein or in any other Credit Document to the
contrary, the Borrower shall, (i) as promptly as practicable using commercially
reasonable efforts from the Amendment No. 2 Effective Date, but in no event
later than 45 days after the Amendment No. 2 Effective Date (it being agreed by
the parties hereto that such period may be extended by the Administrative Agent
in its sole discretion for up to (x) one additional 30 day period in connection
with the execution and delivery in favor of the Administrative Agent of a
mortgage, deed of trust or similar instrument and (y) two additional 30 day
periods in connection with the delivery of title insurance policies, or
otherwise with the consent of the Required Lenders), comply with its obligations
under paragraph (b) of this Section 8.20 with respect to each of the properties
listed on Schedule 2 to Amendment No. 2 (without regard to the dollar limitation
set forth in such paragraph (b)) and (ii) within 30 days after the Amendment No.
2 Effective Date (it being agreed by the parties hereto that such period may be
extended by the Administrative Agent in its sole discretion for up to one
additional 30 day period or otherwise with the consent of the Required Lenders),
cause each of the deposit or securities accounts of the Borrower and the other
Obligors listed on Part A of Schedule 3 to Amendment No. 2 and each such other
account(s) that the Borrower or any other Obligor may from time to time after
the Amendment No. 2 Effective Date (other than such deposit and/or securities
accounts having aggregate balances at any time not exceeding $5,000,000) to
become subject to the Liens under the Security Agreement and take all necessary
steps requested by the Administrative Agent to perfect the security interest
therein, including entering into control agreements in form and substance
reasonably satisfactory to the Administrative Agent (and the Lenders hereby
authorize the Administrative Agent to enter into any amendments to the Security
Agreement and/or



Amendment No. 2



--------------------------------------------------------------------------------



- 9 -



to enter into such control agreements, in each case reasonably satisfactory to
the Administrative Agent, to effect the foregoing).”

     2.15. Events of Default. Section 9 of the Credit Agreement is hereby
amended by inserting a new paragraph at the end thereof to read as follows:

     “Notwithstanding anything herein to the contrary (including, without
limitation, Section 9(d) hereof), at any time during the Amendment No. 2 Period,
the failure of the Borrower to perform any of its obligations under Sections
8.01(a) (with respect to the delivery of its consolidated financial statements
(and related Compliance Certificate) for the fiscal quarter ending or nearest to
June 30, 2008, (i) and (j) hereof shall constitute an Event of Default
immediately upon written notice of such failure to the Borrower by the
Administrative Agent or any Lender (through the Administrative Agent).”

     Section 3. Waiver. Effective as of the Amendment No. 2 Effective Date, the
Lenders hereby agree that any Default or Event of Default that has occurred and
is continuing immediately prior to the Amendment No. 2 Effective Date solely as
a result of any breach of Section 8.11(a) of the Credit Agreement for the
relevant calculation period ending on March 30, 2008 is hereby waived.

     Section 4. Representations and Warranties. The Borrower represents and
warrants to the Lenders and the Administrative Agent that (a) the
representations and warranties set forth in Section 7 of the Credit Agreement
and in Section 2 of the Security Agreement are true and complete on the
Amendment No. 2 Effective Date as if made on and as of such date and as if each
reference in said Section 7 to “this Agreement” and each reference in said
Section 2 to “the Credit Agreement” included reference to this Amendment No. 2
(provided that for purposes of the representation and warranty under Section
7.17 of the Credit Agreement, such representation and warranty is hereby
qualified by the assumption that the obligations in respect of the Credit
Documents shall mature at their respective scheduled maturities), (b)
immediately after giving effect to this Amendment No. 2, no Default shall be
continuing and (c) the aggregate principal or face amount of Total Debt of the
Borrower and its Subsidiaries as of March 30, 2008 is as set forth in item (1)
of Schedule 1 to this Amendment No. 2.

     Section 5. Conditions Precedent. The amendments to the Credit Agreement set
forth in Section 2, and the waiver thereunder set forth in Section 3, shall
become effective as of the date on which the following conditions precedent
shall be satisfied (the “Amendment No. 2 Effective Date”):

     5.1. Execution of Amendment No. 2. Receipt by the Administrative Agent of
one or more counterparts of this Amendment No. 2 duly executed and delivered by
the Borrower and Lenders constituting the Required Lenders, and consented to by
each of the Subsidiary Guarantors.

     5.2 Resolutions, Etc. Receipt by the Administrative Agent of a certificate
of the secretary or assistant secretary of the Borrower as to resolutions
authorizing and approving the transactions contemplated by this Amendment No. 2
and attesting to incumbency of the



Amendment No. 2



--------------------------------------------------------------------------------



- 10 -



person(s) executing this Amendment No. 2 on the Borrower’s behalf.

     5.3. Fees and Expenses, Etc. Evidence that the Borrower shall have paid in
full (a) all fees in respect of this Amendment No. 2 required to be paid by the
Borrower on or before the Amendment No. 2 Effective Date, (b) all reasonable
expenses of the Administrative Agent (including the reasonable fees, charges and
disbursements of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to the Administrative Agent) in connection with this Amendment No. 2, for which
written invoices have been submitted to the Borrower prior to the Amendment No.
2 Effective Date and (c) an amount agreed between the Borrower and the
Administrative Agent in respect of the retainer for the financial advisor
engaged by the Administrative Agent or its counsel in connection with the Credit
Agreement.

     5.4. Information Requests. The Borrower shall have delivered to the
Administrative Agent (for delivery to the Lenders): (a) a Cash Flow Forecast in
form and detail reasonably satisfactory to the Administrative Agent for the
13-week period beginning with the week ending May 2, 2008; and (b) the monthly
account statements for the accounts of the Borrower and its Subsidiaries listed
on Part B of Schedule 3 to this Amendment No. 2.

     Section 6. Consents and Ratifications.

     6.1. Security Agreement, etc.. The Borrower hereby agrees that the Credit
Agreement as amended by this Amendment No. 2 is the Credit Agreement under and
for all purposes of the Security Agreement. The Borrower hereby further agrees
that this Amendment No. 2 is a “Credit Document” under and for purposes of the
Credit Agreement.

     6.2. Subsidiary Guarantee and Security Agreement. By its execution and
delivery of this Amendment No. 2, each Subsidiary Guarantor hereby: (a) consents
to this Amendment No. 2; (b) agrees that the Credit Agreement as amended by this
Amendment No. 2 is the Credit Agreement under and for all purposes of the
Subsidiary Guarantee and the Security Agreement; and (c) represents and warrants
to the Lenders and the Administrative Agent that the representations and
warranties of such Subsidiary Guarantor set forth in Section 3 of the Subsidiary
Guarantee and in Section 2 of the Security Agreement are true and complete on
the Amendment No. 2 Effective Date as if made on and as of such date and as if
each reference in said Section 3 and said Section 2 to “the Credit Agreement”
included reference to this Amendment No. 2.

     6.3. Ratifications. By its execution of this Amendment No. 2, each Obligor,
as debtor, grantor, pledgor, guarantor, assignor, or in other similar capacity
in which such party grants liens or security interests in its properties or
otherwise acts as an accommodation party or guarantor, as the case may be, under
the Credit Documents, hereby ratifies and reaffirms all of its payment and
performance obligations and obligations to indemnify, contingent or otherwise,
under each Credit Document to which such party is a party, and each such party
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Credit Documents to which it is a party as security
for the obligations under or with respect to the Credit Documents and any other
obligations secured thereby (including obligations in respect of Other
Indebtedness (as defined in the Security Agreement) existing at the time of the
execution and delivery of the Credit Agreement), and confirms and agrees that
such liens and security



Amendment No. 2



--------------------------------------------------------------------------------



- 11 -



interests hereafter secure all of the obligations under the Credit Documents and
such other obligations, including, without limitation, all additional
obligations hereafter arising or incurred pursuant to or in connection with any
Credit Document, in each case in accordance with the terms of the applicable
Credit Document. Each Obligor also agrees and reaffirms that the Credit
Documents to which it is a party now apply to all obligations as modified hereby
(including, without limitation, all additional obligations hereafter arising or
incurred pursuant to or in connection with any Credit Document). Each Obligor
further agrees that there are no oral agreements or understandings among such
Obligor and the Administrative Agent or any Lender relating to this Amendment
No. 2, the Credit Agreement or any other Credit Document.

     Section 7. Limited Waiver; Reservation of Rights. Except as herein
provided, the Credit Agreement shall remain unchanged and in full force and
effect; provided that, except as provided in Section 3 hereof, nothing herein
shall constitute a waiver of, or any agreement to provide a waiver of, any
existing or future Default or Event of Default. Notwithstanding anything
contained herein to the contrary (except as expressly provided in Section 3
hereof), the Administrative Agent and the Lenders reserve all of its or their
rights, powers, privileges and remedies under or in respect of the Credit
Agreement and the other Credit Documents, at law, in equity or otherwise in
connection with the obligations owing by the Obligors thereunder, and all
collateral security and/or guarantees therefor, all of which are expressly
reserved. This Amendment No. 2 shall not be deemed or otherwise construed to be
a commitment or any other undertaking or expression of any willingness to engage
in any further discussion with the Borrower or any other person, firm or
corporation with respect to any waiver, amendment, modification or any other
change to the Credit Agreement or the other Credit Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents; or to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Borrower, on the one hand, and the
Administrative Agent or any Lender, on the other hand.

     Section 8. Acknowledgments; Releases. (a) Each of the Obligors acknowledges
that neither the Administrative Agent nor any Lender has at any time directed or
participated in any aspect of the management of the Obligors or any of their
respective Affiliates or the conduct of the businesses of the Obligors, or any
of their respective Affiliates, and the Obligors, and any of their respective
Affiliates, have made all of their respective business decisions independently
of the Administrative Agent or any Lender. Notwithstanding any other provision
of this Amendment No. 2 or the Credit Agreement, or any other contract or
instrument between the Obligors, or any of their respective Affiliates, on the
one hand, and the Administrative Agent and the Lenders, or any of them, on the
other hand: (i) the relationship between the Administrative Agent or any Lender,
on the one hand, and each of the Obligors, or any of their respective
Affiliates, on the other hand, shall be limited to the relationship of a lender
to a borrower in a commercial loan transaction; (ii) neither the Administrative
Agent nor any Lender is or shall be construed as a partner, joint venturer,
alter-ego, manager, controlling person or other business associate or
participant of any kind of the Obligors, or any of their respective Affiliates
(or any other Person); and (iii) neither the Administrative Agent nor any Lender
shall be deemed responsible for (or a participant in) any acts, omissions or
decisions of the Obligors, or any of their respective Affiliates, or any other
Lender or, in the case of Lenders, the Administrative Agent.



Amendment No. 2



--------------------------------------------------------------------------------



- 12 -



     (b) Each of the Obligors further acknowledges and agrees that they have no
claims, demands, damages, suits, cross complaints, counterclaims, conditions,
causes of action, debts, offsets, disgorgements or assertions of any kind or
nature whatsoever, whether known or unknown, and whenever or however arising
that can be asserted to reduce or eliminate all or any part of their respective
liability to repay all amounts owed under the Credit Documents, or to seek any
affirmative relief or damages of any kind or nature from the Administrative
Agent or Lenders, or any of them, that arises out of or relates to any
transaction, event, circumstances, action, failure to act or occurrence of any
sort or type, whether known or unknown, which occurred, existed, was taken,
permitted or begun prior to the execution of this Amendment No. 2 or occurred,
existed, was taken, permitted or begun in accordance with, pursuant to or by
virtue of any terms of this Amendment No. 2, the Credit Agreement, the other
Credit Documents, the transactions referred to herein and/or therein, or oral or
written agreement relating to any of the foregoing, including without limitation
any approval or acceptance given or denied (collectively, the “Claims”). Each of
the Obligors, on behalf of itself, and any Person claiming by, through, or under
any of the Obligors (each a “Releasing Party” and collectively the “Releasing
Parties”) hereby releases, remises, waives and forever discharges the
Administrative Agent, the Lenders, and any or all of the Administrative Agent’s
and the Lenders’ respective subsidiaries, Affiliates, directors, officers,
employees, agents, attorneys, financial advisors, representatives, successors
and assigns, from any and all Claims. This Section 8 shall survive the
termination of this Amendment No. 2 or any Credit Document. Each Releasing Party
has been advised by counsel with respect to the release contained in this
Section 8. Each Releasing Party hereby affirms its intent to waive unknown
claims and to waive any statutory protection available in any applicable
jurisdiction with respect thereto.

     Section 9. Miscellaneous. The Borrower shall pay all reasonable expenses
incurred by the Administrative Agent (including the reasonable fees, charges and
disbursements of Milbank, Tweed, Hadley & McCloy LLP, special New York counsel
to the Administrative Agent) in connection with the preparation, negotiation,
execution and delivery of this Amendment No. 2 and the Borrower acknowledges and
agrees that the Administrative Agent or its counsel will be engaging a financial
advisor to assist the Administrative Agent and the Lenders in connection with
the Credit Agreement and that the Borrower shall be responsible for paying or
reimbursing the fees and other charges of such financial advisor pursuant to
Section 11.03 of the Credit Agreement. This Amendment No. 2 may be executed in
any number of counterparts, all of which taken together shall constitute one and
the same amendatory instrument and any of the parties hereto may execute this
Amendment No. 2 by signing any such counterpart. This Amendment No. 2 shall be
governed by, and construed in accordance with, the law of the State of New York.



[remainder of page intentionally left blank]





Amendment No. 2



--------------------------------------------------------------------------------



- 13 -



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to
be duly executed and delivered as of the day and year first above written.

JOURNAL REGISTER COMPANY      By   /s/ Julia A. Beck                          
Title:  Chief Financial Officer




Amendment No. 2



--------------------------------------------------------------------------------



- 14 -



CONSENTED TO AS PROVIDED IN SECTION 5.2 ABOVE:

SUBSIDIARY GUARANTORS

ALL HOME DISTRIBUTION, INC.  ASHEBORO PUBLICATIONS, INC.  CAPITOL CITY
PUBLISHING COMPANY, LLC  CENTRAL ACQUISITION, LLC  CHANRY COMMUNICATIONS, LTD. 
CHANRY FREEPORT PENNYSAVER, INC.  CHANRY MEDIA, INC.  CHANRY PENNYSAVER II,
INC.  CHANRY PENNYSAVER III, INC.  CHANRY PENNYSAVER IV, INC.  CHANRY
PENNYSAVER, INC.  CTM ACQUISITION, LLC  GOODSON HOLDING COMPANY, THE  HARTFORD
TIMES, INC., THE  HOMETOWN ACQUISITION, LLC  HOMETOWN NEWSPAPERS, INC.  JRC
MEDIA, INC.  JIUS, INC.  JOURNAL COMPANY, INC.  JOURNAL REGISTER EAST, INC. 
JOURNAL REGISTER EAST HOLDING CO.,  INC.  JOURNAL REGISTER SUPPLY, INC. 
JRC.COM, LLC  LRPA, LLC  MARK I COMMUNICATIONS, INC.  MIDDLETOWN ACQUISITION
CORP.  NEW HAVEN REGISTER, LLC  NORTHEAST HOLDING COMPANY, INC.  NORTHEAST
PUBLISHING COMPANY, INC.  ORANGE COAST PUBLISHING COMPANY  PENNYSAVER HOME
DISTRIBUTION CORP.  REGISTER COMPANY, INC.  SARATOGIAN, LLC, THE  SC PEDDLER
ACQUISITION, LLC  ST. LOUIS SUN PUBLISHING COMPANY  SUBURBAN LIFE LLC  SUBURBAN
NEWSPAPERS OF GREATER ST.  LOUIS, LLC  TAUNTON ACQUISITION, LLC  TIMES HERALD
PUBLISHING COMPANY,  LLC  TOWN TALK ACQUISITION, LLC 




Amendment No. 2



--------------------------------------------------------------------------------



  - 15 -



21ST CENTURY NEWSPAPERS, INC.  21ST CENTURY NEWSPAPERS SHARED  SERVICES, LLC 
GREAT LAKES MEDIA, INC.  REAL ESTATE PUBLICATIONS, INC.  GREAT NORTHERN
PUBLISHING, INC.  GREATER DETROIT NEWSPAPER NETWORK,  INC.  ALTERNATE DELIVERY
SYSTEMS OF  GREATER DETROIT, LLC  HERITAGE NETWORK INCORPORATED  INDEPENDENT
NEWSPAPERS, INC.  MORNING STAR PUBLISHING COMPANY  SAGINAW AREA NEWSPAPERS,
INC.  UP NORTH PUBLICATIONS, INC.  VOICE COMMUNICATIONS CORP.         /s/ Julie
A. Beck                                              By:  Julie A. Beck Its: 
Chief Financial Officer




Amendment No. 2



--------------------------------------------------------------------------------

 - 16 -    NAME OF LENDER:      JPMorgan Chase Bank, N.A.         

 

By:   /s/ Peter B. Thauer                      Title: Executive Director




Amendment No. 2



--------------------------------------------------------------------------------

    ANNEX 1      TO      AMENDMENT NO. 2   
                                                                       
REVOLVING CREDIT COMMITMENTS     


Revolving Credit Lenders    Revolving Credit Commitments      ($)    JPMorgan
Chase Bank, N.A.    11,775,000.00  Wachovia Bank, N.A.    11,250,000.00 
SunTrust Bank    11,250,000.00  The Royal Bank of Scotland PLC    11,250,000.00 
Bank of America, N.A.    11,250,000.00  Coöperatieve Central
Raiffeisen-Boerlenleen Bank    9,000,000.00  B.A., “Rabobank International”, New
York Branch      Royal Bank of Canada    9,000,000.00  BNP Paribas   
7,500,000.00  General Electric Capital Corporation    7,500,000.00  Key Bank
National Association    7,500,000.00  Bank of New York    6,000,000.00  Calyon
New York Branch    5,775,000.00  Union Bank of California, N.A.    5,250,000.00 
Citicorp USA, Inc.    4,500,000.00  Comerica Bank    4,500,000.00  Manufacturers
and Traders Trust Company    4,500,000.00  Allied Irish Banks, p.l.c.   
4,200,000.00  Sumitomo Mitsui Banking Corporation    3,750,000.00  Mizuho
Corporate Bank Ltd.    3,750,000.00  Credit Industriel et Commercial   
3,000,000.00  Erste Bank New York    2,250,000.00  US Bank    2,250,000.00 
Webster Bank, National Association    1,500,000.00  Bank of Communications, New
York Branch    750,000.00  Firstrust Bank    750,000.00    TOTAL   
$150,000,000.00 




Amendment No. 2



--------------------------------------------------------------------------------

    SCHEDULE 1      TO      AMENDMENT NO. 2    Total Leverage Ratio Calculation
    (1) Total Debt as of March 30, 2008:        Tranche A Term Loans   
$542,500,000  Revolving Credit Exposure    97,800,000  Other Indebtedness
(Capital Leases)    3,580,000  Total Debt    $643,880,000 

 

(2) Cash Flow for period of four complete fiscal quarters ending on March 30,
2008:

 

Cash Flow (without Addbacks)    $76,782,505  Maximum Addbacks Permitted under
Amendment No. 2    16,986,066  Total Cash Flow    $93,768,571 




Amendment No. 2



--------------------------------------------------------------------------------

                                                                               
                                   SCHEDULE 2                                   
                                                                               
                               TO                                               
                                             AMENDMENT NO. 2   
                                                             Properties      
Location/Property Name           Address    1.    Nittany Valley Offset         
 1015 Benner Pike, State College, PA 16801  2.    Montgomery Newspapers         
 290 Commerce Drive, Fort Washington, PA 19034  3.    The Reporter           307
Derstine Avenue, Lansdale, PA 19446  4.    The Register Citizen           190
Water Street, Torrington, CT 06790  5.    The Record           501 Broadway,
Troy, NY 12181  6.    The Daily Freeman           79 Hurley Avenue, Kingston, NY
12401  7.    The Times Herald           410 Markley Street, Norristown, PA
19404 




Amendment No. 2



--------------------------------------------------------------------------------

SCHEDULE 3  TO  AMENDMENT NO. 2    Bank Accounts     A. Existing Deposit or
Securities Accounts for which Control Agreements are to be Delivered 


                   Company Name               Bank Name                 Account
Type       Account Number 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Journal Register Company    Bank of America    Concentration Account   
3851266139  21st Century    Comerica    Concentration Account    1851034114 
Northeast Publishing Co Inc.    Key Bank    Concentration Account   
359681044020  Journal Register Company    BNY Mellon    Concentration Account   
8015950  Journal Register East Inc.    BNY Mellon    Concentration Account   
8015711  Northeast Publishing Co Inc.    BNY Mellon    Concentration Account   
8021610  Journal Register Company    Wachovia    Concentration Account   
2000035265481 


 

Additionally, all accounts with daily sweeps into the accounts above will be
covered by the control agreements.


B. Existing Deposit or Securities Accounts for which Monthly Statements are to
be Delivered



                   Company Name               Bank Name                 Account
Type       Account Number 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Journal Register Company    Bank of America    Concentration Account   
3851266139  21st Century    Comerica    Concentration Account    1851034114 
Northeast Publishing Co Inc.    Key Bank    Concentration Account   
359681044020  Journal Register Company    BNY Mellon    Concentration Account   
8015950  Journal Register East Inc.    BNY Mellon    Concentration Account   
8015711  Northeast Publishing Co Inc.    BNY Mellon    Concentration Account   
8021610  Journal Register Company    Wachovia    Concentration Account   
2000035265481 


Additionally, Administrative Agent shall have the right to request statements on
accounts that sweep into the accounts above.




Amendment No. 2



--------------------------------------------------------------------------------